Citation Nr: 0943806	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-43 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to service connection for chronic paranoid 
schizophrenia.

2. Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3. Entitlement to service connection for alcoholism.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to July 
1993.

These matters initially came before the Board of Veterans' 
Appeals (Board) from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  In March 2002, the RO denied service connection 
for PTSD and alcoholism.   In July 2003, the RO denied 
service connection for mental illness.  This claim has been 
recharacterized as indicated on the title page.

In February 2003, the Veteran testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.

The Board remanded the claims in June 2007 and denied them in 
June 2008.  The Veteran appealed the Board's denial to the 
United States Court of Appeals for Veterans Claims (Court).

In June 2009, counsel for the Veteran and the VA Secretary 
filed a Joint Motion with the Court to vacate and remand the 
June 2008 Board decision.  In a June 2009 Order, the Court 
granted the Joint Motion, vacating the Board decision and 
remanding these matters to the Board for further proceedings 
consistent with the Joint Motion.

Based on the instructions in the Joint Motion, the claims are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.



REMAND

In its June 2007 remand, the Board noted that there were 
various documents in the claims file indicating that the 
Veteran is in receipt of Social Security Administration (SSA) 
disability benefits.  These include the Veteran's August 2001 
letter indicating he had been found disabled beginning in 
December 2000 and a May 2002 letter from SSA denying him 
other SSA payments but noting that he had been found disabled 
in December 2000.  There is also a computer generated SSA 
inquiry document that indicates that the Veteran's disability 
onset date is December 2000.  In light of these facts, the 
Board instructed the RO to obtain a copy of SSA's decision 
awarding the Veteran disability benefits, copies of the 
records on which the determination was based, and subsequent 
disability determinations and the records underlying them.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993). 

As noted by the parties to the Joint Motion, although the AMC 
requested and obtained approximately 150 pages of documents 
from SSA, these documents did not include the initial SSA 
decision awarding disability benefits (they did include a 
2003 decision to continue benefits).  A remand by the Board 
imposes upon VA a concomitant duty to ensure compliance with 
the terms of the remand; thus, where the remand orders of the 
Board are not complied with, the Board errs in failing to 
insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  The parties to the Joint Motion found that the lack 
of a copy of the initial SSA decision rendered SSA's response 
incomplete and, therefore, the Board failed to ensure 
compliance with the terms of the June 2007 remand when it 
decided the claims in June 2008 without again remanding the 
claims and instructing the AMC to obtain the SSA's initial 
decision granting benefits.  Joint Motion, at 2.

Thus, while the Board appreciates the largely successful 
efforts of the AMC to obtain the records relating to the 
SSA's disability determination, the findings in the Joint 
Motion compel the Board to again remand the claims to obtain 
the SSA's initial disability determination or to indicate why 
this document cannot not be obtained.

Accordingly, the case is REMANDED for the following action:
Request from SSA a copy of its initial 
decision finding the Veteran disabled and 
awarding him disability benefits.  
Request that, if SSA cannot comply with 
the request, it indicate why it cannot 
comply, and whether the initial decision 
has been lost or destroyed.  Any response 
should be associated with the claims 
file.

If upon completion of the above action any benefit sought 
remains denied, the case should be returned to the Board 
after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


